Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: January 24, 2007
Roger Aveyard, )
) Docket No. C-06-241
Petitioner, ) Decision No.CR1558

Vv.

Centers for Medicare & Medicaid Services.

DECISION

Petitioner, Roger Aveyard, does not qualify for a Medicare Part B provider enrollment
number as a psychologist and his application was properly denied.

I. Background

Petitioner requested a hearing by an administrative law judge (ALJ) by letter dated
January 9, 2006. Petitioner challenges the December 19, 2005 decision of a Medicare
Hearing Officer for Blue Cross Blue Shield of Kansas that he is not qualified to be issued
a Medicare Part B provider enrollment number. Because Petitioner has been denied a
provider number, he is not eligible to seek compensation for services he provides from
the Medicare program.

On March 3, 2006, this case was assigned to ALJ Anne E. Blair for hearing and decision.
On April 13, 2006, Judge Blair convened a prehearing conference by telephone, the
substance of which is set forth in her Amended Order and Schedule for Filing Briefs
dated May 1, 2006. According to Judge Blair’s order, the parties agreed that this case can
be decided on written submissions without the need for an in-person, oral hearing. Judge
Blair set a briefing schedule. This case was reassigned to me for hearing and decision on
September 6, 2006, upon Judge Blair’s retirement and the parties were so advised by
letter of the same date.
2

The Centers for Medicare and Medicaid Services (CMS) filed its “Brief in Support of an
Order Affirming the Medicare Hearing Officer” with three exhibits (CMS Ex.), on May
15, 2006. Petitioner filed a response to the CMS brief with three exhibits (P. Ex.) on May
23, 2006. Previously on May 4, 2006, Petitioner submitted a packet of documents marked
P. Ex. | through 25, that he requested be considered in support of his position. The
exhibits submitted with his brief on May 23, 2006 are marked P. Ex. 1, 2, and 3. To
avoid confusion, I have remarked the exhibits attached to Petitioner’s response as P. Ex.
26, 27 and 28. Neither party has objected to the admissibility of any of the exhibits and
they are all admitted and considered as evidence.

II. Discussion
A. Law Applicable

Section 1831 of the Social Security Act (the Act) ( 42 U.S.C. § 1395j) establishes the
supplementary medial insurance benefits program for the aged and disabled known as
Medicare Part B. Qualified psychologist services are covered by the program for those
enrolled, subject to some limitations. Act, §§ 1832(a), 1861(s)(2)(M) (42 U.S.C.

§§ 1395k(a), 1395x(s)(2)(M)). “Qualified psychologist services” means those services
furnished by a clinical psychologist that the psychologist is legally authorized to perform
under state law. Act, § 1861(ii) (42 U.S.C. § 1395x(ii)). Payment under the program may
only be made to eligible providers of services. Act, § 1835(a) (42 U.S.C. § 1395n(a)), see
also Act, § 1842(b)(18)(C) (42 U.S.C. § 1395u(b)(18)(C)). The Act requires the
Secretary of Health and Human Services (Secretary) to issue regulations that establish a
process for the enrollment of providers and suppliers including the right to a hearing and
judicial review in the event of denial or non-renewal. Act, § 1866(j) (42 U.S.C.

§ 1395cc(j)). Pursuant to 42 C.F.R. § 424.505, a provider or supplier must be enrolled in
the Medicare program and receive a billing number to have billing privileges and to be
eligible to receive payment for services rendered. When applying for enrollment, the
provider or supplier is required to submit information and documents specified by the
regulations, including documents that show that the provider or supplier meets “all
applicable Federal and State licensure and regulatory requirements that apply to the
specific provider or supplier type that relate to providing health care services. ...” 42
C.F.R. § 424.510(d)(2)(iii). The Secretary requires that a clinical psychologist hold a
doctoral degree in psychology and be licensed or certified in the state in which he or she
practices to practice psychology independently. 42 C.F.R. § 410.71(d). A provider or
supplier denied enrollment may appeal the decision and obtain review by an ALJ. 42
C.F.R. § 424.545,
B. Findings and Conclusions

My conclusions of law are set forth in the following numbered paragraphs followed by
my factual findings and analysis.

1. Petitioner has not established that he is licensed as a psychologist in
the State of Nebraska.

Petitioner applied for enrollment in Medicare as a psychologist billing independently. P.
Ex. 26. His application was denied and the hearing officer agreed with the denial. CMS
asserts in its brief that Petitioner’s application was denied on October 10, 2005, because
he was not licensed to perform the services he intends to render. CMS Brief at 4.
However, neither party has provided me a document that shows the initial determination
to deny enrollment. The hearing officer also indicated in her decision that Petitioner’s
enrollment was denied on October 10, 2005, because Petitioner was not licensed to render
the services he intended to render. Request for Hearing (Hearing Officer Decision at 2).
The hearing officer, while alluding to the licensure requirement, never specifically
articulates whether she agreed that Petitioner should be denied enrollment because he was
not licensed to practice as a psychologist in the State of Nebraska.

CMS argues to me that there are two grounds upon which I should deny Petitioner
enrollment: (a) Petitioner does not hold a doctoral degree in psychology (CMS Brief at
4); and (b) Petitioner is not licensed in Nebraska as a psychologist. /d. at 5. The
Secretary requires that to qualify as a psychologist to participate in Medicare, an applicant
must have both a degree in psychology and be licensed to practice as a psychologist. 42
C.F.R. § 410.71(d). An individual who fails to meet either requirement is ineligible to
enroll in the Medicare program as a psychologist. In this case, Petitioner has not shown
he is licensed to practice as a psychologist and denial of his application to participate as a
psychologist in Medicare is required.

CMS has presented evidence that Petitioner is only licensed in the State of Nebraska as a
“Mental Health Practitioner” and a “Professional Counselor.” CMS Ex. 3. The State of
Nebraska requires licensure for one to practice as a Psychologist (Nebraska Revised
Statutes (Neb. Rev. Stat.) § 71-1,206.15), a Mental Health Practitioner (Neb. Rev. Stat.

§ 71-1,314), or a Professional Counselor (Neb. Rev. Stat. § 71-1,325) and each has
separate licensing requirements. Petitioner asserts in his brief that he has licenses in
Nebraska as a Mental Health Practitioner and as a Certified Professional Counselor and
that should qualify him to provide mental health services to Medicare clients. However,
Petitioner applied to enroll as a psychologist and he has presented no evidence that he is
licensed as a “psychologist” by the State of Nebraska or any other jurisdiction.
4

2. Petitioner has not shown that he is eligible for a provider enrollment
number as a provider of qualified psychologist services and his
application is appropriately denied.

Because Petitioner has not shown that he is licensed as a psychologist as required by 42
C.F.R. § 410.71(d)(2), he is not eligible to participate in Medicare as a psychologist.
Accordingly his application for an enrollment number must be denied.

III. Conclusion

Petitioner does not qualify for a Medicare Part B provider enrollment number as a
psychologist and his application was properly denied.

/s/

Keith W. Sickendick
Administrative Law Judge

